Opinion by
Mr. Justice Fell,
The jury found (1) that the defendants had agreed with the plaintiff to pay the wages of special deputies which he furnished at their request to preserve the. peace and protect their property ; (2) that the contract entered into by the parties was performed by the sheriff and his deputies in good faith, and that the defendants received the services contracted for. These findings were conclusive of the issues raised. Whether the plaintiff as sheriff of the county fully performed official duties not connected with the service of his special deputies was a question which under the pleadings and evidence did not enter into the case.
The judgment is affirmed.